The present application 17/015,065, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 11/14/2022
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on 9/30/2022 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020. This application has DOM PRO # 63/055,783 filed on 07/23/2020. This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  
This application is a CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403; This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879. This application is a CON of US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452 
	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

Statutory Review under 35 USC § 101
Claims 1-19 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 15-21 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 14, ¶ 0168,0172) executed by a computer system as disclosed (fig 14) (claim says non-transitory)

Claim 20 is directed to a method and have been reviewed.
 	Claim 20  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Double Patenting
	In view of terminal disclaimer is approved on 11/14/2022, the rejection of double patent as set forth in the previous office action is hereby withdrawn.

Response to Amendment
 	Applicant's arguments with respect to claims 1-20 filed 11/14/2022 have been
fully considered, for examiner’s response, see discussion below:

35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 416. The operative question in this "functional approach" is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at 417. 	The Federal Circuit recently recognized that "[a]n obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not." Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 416). The Federal Circuit relied in part on the fact that Leapfrog had presented no evidence that the inclusion of a reader in the combined device was "uniquely challenging or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." Id. at 1162 (citing KSR, 550 U.S. at 418). 	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc. 800 F 2d 1091, 1097 (Fed. Cir. 1986)
   	
a) At page 9-10, claim 1, 20, applicant argues:
 	The cited references, taken alone or in hypothetical combination, fail to teach or suggest features recited by the independent claims…..determining…….a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph……………. Singh’s “distance between two graph closures” is not a distance between vectors. The reference states “[a] graph closure has the characteristics of a graph: only instead of singleton labels on vertices and edges, a graph closure can have multiple labels.” Singh, para. 100. Thus, a graph closure is not a vector, but a graph itself, and distances between graph closures are not distances between vectors. Indeed, Singh’s distance metric is defined in equation 8 in paras. 101 and 102 as a summation of minimum distances based on vertices and a summation of distances based on edges of the respective graph closures. Thus, the cited passages in Singh do not teach or describe the claimed “distance between the first multidimensional vector and a second multidimensional vector of a second directed graph.”
 	The secondary references do not cure the distinction. As such, Applicant respectfully asks that the rejection be withdrawn.
 	The cited references, taken alone or in hypothetical combination, fail to teach or suggest features of the dependent claims
Examiner’s response:
	As to the above argument (a), as best understood by the examiner, the prior art of Singh is directed to graph analyzing, querying using mining graph databases particularly defining graph data structure (Singh: Abstract, fig 17).  The prior art of Singh teaches graph  modeling have been used in various applications for example in biological pathways, chemical compounds, social networks, taxonomies particularly using graph 3D structure model as concept defining not only distances, threshold values and edge between nodes (Singh: 0012).  The prior art of Singh teaches graph very large data sets forming subgraphs, categories and patterns because they are used in interconnection patterns in database schemas defining 3D structure (Singh: 0014).  The prior art of Singh teaches graph mapping for example between two graphs  defining distance between two graphs of selected dimension of elements transforming various attributes on vertices and edges (Singh: 0075-0076), while allowing flexibility of edit distance measure i.e, vertex and edge distance measure (Singh: 0077-0079) forming the metric based on distance between graph distance for example of selected subgraph distance defining the threshold values and vertices and edges as detailed (Singh: 0081-0085).  The prior art of Singh further teaches minimum distance calculation between two graph selected dimension for example G1 and G2 mapping obtaining respective distance measures for vertices and edges, also computing similarity between other distances between first dimension and the second dimension vector space metric as detailed (Singh: 0101-0104,0116-0117) and it is noed that graph is represented by a feature vector consists generally of vertices, edges including subgraph is transformed to a feature vector as detailed in modeling and mining of significant subgraphs  (Singh: 0178)
 	It is however, noted that Singh does not teach “feature subset scores”.  On the other hand, Jin disclosed feature subset scores” (Jin: Abstract, 0097-0098, 0104-0107 – Jin teaches scoring function between selected subgraphs with respect to each edge weight, vertex weight along the path, it is noted that the prior art of Jin teaches path score establishing relationship of graph vertex, weight that represents the edges and using subgraph processor with scoring function considering weight properties computing the path score) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time data collection, organized  from graph based vertices and edge connections between vertices, evaluating features from the selected subsets calculating scores of Jin et al., into graph querying particularly transform features into feature vectors representing respective graph vertex, edges of Singh et al., because both Singh, Jin teaches graph, subgraph analyzing, significance of feature vectors pattern from the graph edge, vertices (Singh: Abstract, 0057,0070; Jin: Abstract, 0073,0078) and both Singh, Jin are from the same field of endeavor.  Because both Singh, Jin teaches graph and subgraph evaluating feature vectors, it would have been obvious to one skilled in the art to substitute and /or modify one method for the other to maintain vertex table that including vertex records such as vertex ID, vertex type and relationship graph, further maintain edge table including individual edge records to include a source vertex ID from the graph data structure (Jin: 0072-0073) ,while subgraph processor using scoring function for the path to achieve the predictable result of best recommendations with the highest scores for each subgraph (Jin: 0092-0093), thereby updating potential subgraph list ,optimizes relationship graph selection pattern. The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 
 	 It is however, noted that both Singh, Jin do not teach “set of mutually exclusive category”.  On the other hand, Babikov disclosed “mutually exclusive categories” (0026-0027, 0029,0056- Babikov teaches directed acyclic graphs relationship between parent and child and mutually distant categories for example as detailed in fig 2, further directed acyclic graph structured classification of objects represented by different facets that are mutually exclusive and collectively form a description of object properties as detailed in 0029. Babikov also teaches identifying each object properties based on each criteria  defined by a set of mutually exclusive attributes forms attribute expressions that describes classification categories (Babikov: 0056).   
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph objects of identified properties describing classification categories of Babikov et al., into graph querying particularly transform features into feature vectors representing respective graph vertex, edges of Singh et al.,real-time data collection, organized  from graph based vertices and edge connections between vertices, evaluating features from the selected subsets calculating scores of Jin et al., because that would have allowed users of Singh, Jin to define graph object properties classifying and identifying categories particularly directed acyclic graphs testing parent-child relationship between mutually distant categories including vertex is a distant child of vertex (Babikov: 0026) allows to perform different facets, while selection supporting arbitrary order selection  ie., classification categories are formed dynamically in run-time that allows access to  different graph tree categories build any number of mutually exclusive categories (Babikov: 0029). The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398
	Examiner applies above arguments to claims 2-9,12-19, and claims 10-11 further in view of Khandelwal et al.,


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9,12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable    over Singh et al., (hereafter Singh), US Pub.No. 2007/0239694 published Oct,2007 Jin et al., (hereafter Jin), US Pub.No. 2016/0350662 published Dec,2016  in view of Babikov,Pavel et al., (hereafter Babikov), US Pub.No. 2005/0065955 published Mar,2005



Claim 1,20, Singh teaches a system which including “ A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising” (fig 17, 0295-0296 – Singh teaches both hardware and software): 
 	determining, with a computer system, (Singh: fig 17, 1700)  a set of features associated in memory of the computer system with a set of vertices of a first directed graph” (Singh: 0040-0041 – Singh teaches graph databases with specific pattern in the graph where subgraph structure and schema presents the k-nearest graphs with set of vertices forms graph summaries), wherein a feature of the set of features is associated in memory of the computer system with a category type comprising a set “(0049,0052 – Singh teaches graph database classified into multiple categories where one category is based on specific graph pattern, and another category is based on the similar graphs to the query graph particularly K-NN query finds K nearest graphs used in schema matching and classification) ;
 	 “obtaining, with the computer system, (Singh: fig 17, 1700) a set of feature values associated with the set of vertices, wherein each respective vertex of set of vertices is associated with a respective subset of feature values, (Singh: fig 1-2, 0056-0057, 0098-0100 – Singh teaches defining graph mapping to identify specific set of vertex corresponds to vertices and the edges and associated with the values) wherein: 
 	“each feature value is associated with a feature of the set of features” (Singh: 0178 – Singh teaches graph represented by feature vector and the feature vector computed using p-values from the statistical modeling where feature vectors and the subgraph are part of the probability distribution of the random vectors defined as p-value) and 
 	“the respective subset of feature values comprise a respective category of the set” (Singh: 0096-0099, 0187-0188 – Singh teaches graphs maintaining empirical measures for example degree of vertices, number of edges, and count the subgraph associated with the flexible graph structure and determine p-values of the respective features); 
 	“selecting, with the computer system, (Singh: fig 17, 1700) a first subset of features based on the set of feature values, wherein the selecting comprises” (fig 15, 0285-0288 – Singh teaches graph election features particularly selection of vertex or edge of the graph and co-occurrence of vertices and/edges of the graph evaluating the sub-vectors of the feature vectors and values) : 
 	“determining a plurality of candidate subsets of features”  (Singh:0198-0200 – Singh teaches direct graph vertices or edges as features and  feature selection particularly selecting  representative subsets features using one method by greedy approach that chooses appropriate subset features) ; 
 	“determining a plurality of feature subset associated with the plurality of candidate subsets of features based on a category label selected from the categories and the set of feature values” (Singh:0040-0041, 0052, 0198-0200 – Singh teaches graph subset features associated with the respective vertices and edges identifying specific category for the graphs that are identical to K-NN or K-nearest graph classification) ; and 
 	“selecting the first subset of features based on the plurality of feature subset” (Singh: 0069-0073 – Singh teaches graph vertex set and edge set and their respective attributes); 
 	“performing, with the computer system, (fig 17, element 1700)  a first operation to determine a set of extracted feature values, the first operation comprising” (0076-0079 – Singh teaches determining distance between set of extracted graph ie., distance between vertices in evaluating the feature value): 
 	“determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights” (Singh: 0116-0117 – Singh teaches weight between vertices  matching using defining vertices across subset of graphs); and 
 	“determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph” (Singh: 0049; 0121-0126,0176)
 	“determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph” (Singh: 0075-0079, 0081-0085, 0101-0104,0116-0117);
 	 “determining, with the computer system, whether the metric satisfies a first threshold” (Singh: 0055, 0184-0185),; and 
 	“storing, with the computer system, the metric in persistent storage” (Singh: 0057-0058,0082).

 	It is however, noted that Singh does not teach “feature subset scores”.  On the other hand, Jin disclosed feature subset scores” (Jin: Abstract, 0097-0098, 0104-0107 – Jin teaches scoring function between selected subgraphs with respect to each edge weight, vertex weight along the path, it is noted that the prior art of Jin teaches path score establishing relationship of graph vertex, weight that represents the edges and using subgraph processor with scoring function considering weight properties computing the path score) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time data collection, organized  from graph based vertices and edge connections between vertices, evaluating features from the selected subsets calculating scores of Jin et al., into graph querying particularly transform features into feature vectors representing respective graph vertex, edges of Singh et al., because both Singh, Jin teaches graph, subgraph analyzing, significance of feature vectors pattern from the graph edge, vertices (Singh: Abstract, 0057,0070; Jin: Abstract, 0073,0078) and both Singh, Jin are from the same field of endeavor.  Because both Singh, Jin teaches graph and subgraph evaluating feature vectors, it would have been obvious to one skilled in the art to substitute and /or modify one method for the other to maintain vertex table that including vertex records such as vertex ID, vertex type and relationship graph, further maintain edge table including individual edge records to include a source vertex ID from the graph data structure (Jin: 0072-0073) ,while subgraph processor using scoring function for the path to achieve the predictable result of best recommendations with the highest scores for each subgraph (Jin: 0092-0093), thereby updating potential subgraph list ,optimizes relationship graph selection pattern.  It is however, noted that both Singh, Jin do not teach “set of mutually exclusive category”.  On the other hand, Babikov disclosed “mutually exclusive categories” (0026-0027, 0029,0056- Babikov teaches directed acyclic graphs relationship between parent and child and mutually distant categories for example as detailed in fig 2, further directed acyclic graph structured classification of objects represented by different facets that are mutually exclusive and collectively form a description of object properties as detailed in 0029. Babikov also teaches identifying each object properties based on each criteria  defined by a set of mutually exclusive attributes forms attribute expressions that describes classification categories (Babikov: 0056).   
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph objects of identified properties describing classification categories of Babikov et al., into graph querying particularly transform features into feature vectors representing respective graph vertex, edges of Singh et al.,real-time data collection, organized  from graph based vertices and edge connections between vertices, evaluating features from the selected subsets calculating scores of Jin et al., because that would have allowed users of Singh, Jin to define graph object properties classifying and identifying categories particularly directed acyclic graphs testing parent-child relationship between mutually distant categories including vertex is a distant child of vertex (Babikov: 0026) allows to perform different facets, while selection supporting arbitrary order selection  ie., classification categories are formed dynamically in run-time that allows access to  different graph tree categories build any number of mutually exclusive categories (Babikov: 0029). 

As to claim 2, the combination of Singh, Jin, Babikov disclosed “ wherein determining the plurality of feature subset scores associated with the plurality of candidate subsets comprises (Jin: 0092-0095): 
 	“determining a first candidate subset of features, wherein the plurality of candidate subsets comprises the first candidate subset of features” (Jin: 0072-0073); 
  	determining a first feature subset score based on the first candidate subset of features using a neural network or decision tree (Jin: 0027, 0034-0035); and 
 	“selecting the first candidate subset of features as the first subset of features based on the first feature subset score being a maximum or minimum of the plurality of feature subset scores” (Jin: 0092, 0097, 0108)

As to claim 3, the combination of Singh, Jin, Babikov disclosed
 	Singh disclosed “obtaining a set of eigenvectors” Singh: 0257); and 
 	“computing the first multidimensional vector based on a first set of feature values for a first vertex and the set of eigenvectors, wherein a sum of the set of eigenvectors when weighted by the first multidimensional vector satisfies a second threshold associated with the first set of feature values” (Singh: 0154-0155, 0250,0253,0256-0257).


As to claim 4,  the combination of Singh, Jin, Babikov disclosed
 	“wherein determining an extracted feature score comprises using a neural network that comprises a set of input layers and a set of output layers, wherein a count of the set of input layers is equal to a count of the set of output layers” (Singh: 0055-0056, 0242-0246) .

As to claim 5,  the combination of Singh, Jin, Babikov disclosed
 	“wherein determining the metric comprises determining a Minkowski distance between the first multidimensional vector and a second multidimensional vector” (Singh: 0041, 0046-048, 0051-0052,0058 – Singh teaches clustered graphs using distance metric and similarity queries using multi-level index).

As to claim 6,  the combination of Singh, Jin, Babikov disclosed
 	“determining a first subset of vertices of the set of vertices based on the first subset of features and the set of extracted feature values satisfying a third threshold” (Singh: 0055,0185,0274).  

As to claim 7 the combination of Singh, Jin, Babikov disclosed
 	“obtaining a set of prioritization parameters comprising the third threshold via a user interface element” (Singh: 0214-0216).



As to claim 8 the combination of Singh, Jin, Babikov disclosed
 	“determining whether a graph portion of the first directed graph matches a graph portion template, the graph portion template indicating a first vertex template” (Singh: fig 4-5, 0161-0163) , “a second vertex template, and a directed edge template; generate an indicator associated with the graph portion; and visually indicating the graph portion associated with the graph portion based on the indicator” (fig 4-5, 0150-0154,0161-0164).

As to claim 9 the combination of Singh, Jin, Babikov disclosed 
 	“increasing a feature value associated with a first feature in response to a determination that a first vertex is associated with a first category label and that a first conditional statement associated with the first vertex is satisfied” (Singh: 0052-0053,0070-0072).

As to claim 12 the combination of Singh, Jin, Babikov disclosed “visually indicating a first vertex of the first directed graph with a shape, color, pattern, or animation that is different from a shape, color, pattern, or animation of a second vertex of the first directed graph in a visual display of the first directed graph” (Singh: 0041-0042,0044, 0245).



As to claim 13 the combination of Singh, Jin, Babikov disclosed “providing a user interface, the user interface comprising a set of shapes representing vertices and a set of lines connecting the set of shapes, wherein each line is associated with an edge” (Singh: fig 1-3, 0076,0082,0129-0130).

As to claim 14 the combination of Singh, Jin, Babikov disclosed “providing a user interface (UD), the UI indicating a first subset of vertices in a different color than a second subset of vertices of the first directed graph” (fig 2-3, 0197-0200).

As to claim 15 the combination of Singh, Jin, Babikov disclosed wherein determining the set of extracted feature values comprises: determining a set of adjacency values associated with a first vertex; and determining a matrix multiplication product based on the set of adjacency values and one or more feature values of the set of feature values” (Jin: 0058-0059, 0060-0061)

As to claim 16, the combination of Singh, Jin, Babikov disclosed “a set of identifiers associated with the first subset of features; and a set of UI elements that, after manipulation, causes an update to a feature value of a vertex of the first directed graph” (Jin: fig 2A-2B, 0034-0036).

As to claim 17,  the combination of Singh, Jin, Babikov disclosed “determining a limit associated with a first feature of the first subset of features, wherein the UI causes a display of the limit” (Singh: fig 15, 0285-0288, fig 17).
As to claim 18 the combination of Singh, Jin, Babikov disclosed “determining the metric between the first directed graph and the second directed graph” (Singh: 0058-0060).

As to claim 19 the combination of Singh, Jin, Babikov disclosed “the operations further comprising steps for determining the first subset of features” (Singh: 0178-0179)

















Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable    over Singh et al., (hereafter Singh), US Pub.No. 2007/0239694 published Oct,2007 Jin et al., (hereafter Jin), US Pub.No. 2016/0350662 published Dec,2016  Babikov,Pavel et al., (hereafter Babikov), US Pub.No. 2005/0065955 published Mar,2005 in view of Khandelwal et al., (hereafter Khandelwal), US Pub.No. 2006/0161560 published Jul,2006

As to claim 10,  the combination of Singh, Jin, Babikov disclosed the operations further comprising visually indicating section associated with a vertex of the first directed graph” (Singh: fig 2-3) .  It is however, noted that the prior art of Singh,Jin,Babikov do not teach “natural language text section associated with a vertex of the first directed graph”.  On the other hand, Khandelwal disclosed “natural language text section associated with a vertex of the first directed graph” (Khandelwal: Abstract, 0041,0049-0051, fig 4A-4B). 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine directed acyclic graph data objects measure to determine similarity between data objects of Khandelwal et al., into users of Singh, Jin, Babikov because that would have allowed users of Singh, Jin, Babikov use natural language query  particularly data objects of text documents in multi-level attribute and/or directed acyclic graph, allows to compare convert data objects into directed acyclic graph of particular ontology attribute(s) from the domain model (Khandelwal: 0041-0042), thus improves concept based comparison of data objects .

As to claim 11, Khandelwal disclosed “determining a set of embedding values based on the natural language text section using a neural network; and determining a topic score based on the set of embedding scores, wherein the set of feature values comprises the topic score” (Khandelwal: fig 6-7, 0060-0063).


Conclusion

The prior art made of record
				a.  	US Pub. No.  	20070239694
				b. 	US Pub. No. 		20160350662
				c. 	US Pub. No. 		20050065955
				d. 	US Pub. No. 		20060161560		










 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154